 


110 HR 1521 IH: Universal Health Act of 2007: Repeal of the Late Enrollment Penalty in Medicare Part D
U.S. House of Representatives
2007-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1521 
IN THE HOUSE OF REPRESENTATIVES 
 
March 14, 2007 
Mr. Kagen (for himself, Mr. Altmire, Mr. Larson of Connecticut, Ms. Castor, Mr. Braley of Iowa, Mr. Perlmutter, Mr. Gene Green of Texas, Mr. Farr, Mr. Cleaver, Mr. Higgins, Mr. McNulty, Ms. Hirono, Mr. Cohen, Mr. Patrick J. Murphy of Pennsylvania, and Mr. Wexler) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend part D of title XVIII of the Social Security Act to remove the Medicare prescription drug benefit late enrollment penalty. 
 
 
1.Short titleThis Act may be cited as the Universal Health Act of 2007: Repeal of the Late Enrollment Penalty in Medicare Part D.  
2.Removing the Medicare prescription drug benefit late enrollment penalty 
(a)In generalSection 1860D–13 of the Social Security Act (42 U.S.C. 1395w–113) is amended— 
(1)in the heading, by striking ; late enrollment penalty; 
(2)in subsection (a)(1), by striking subparagraph (D); 
(3)by striking subsection (b); and 
(4)in subsection (c)— 
(A)in paragraph (1), by striking (and any late enrollment penalty); 
(B)by striking paragraph (2); and  
(C)in paragraph (3), by striking paragraph (2) shall not apply and. 
(b)Conforming amendments 
(1)Section 1860D–1 of such Act (42 U.S.C. 1395w–101) is amended— 
(A)in subsection (b)— 
(i)in paragraph (3), by striking subparagraph (A); and  
(ii)by striking paragraph (6); and 
(B)in subsection (c), by striking paragraph (4). 
(2)Section 1860D–11(g)(6) of such Act (42 U.S.C. 1395w–111(g)(6)) is amended by striking Except for as provided in section 1860D–13(b) (relating to late enrollment penalty) and subject and inserting Subject. 
(3)Section 1860D–14 of such Act (42 U.S.C. 1395w–114) is amended— 
(A)by amending subsection (a)(1)(A) to read as follows: 
 
(A)Full premium subsidyAn income-related premium subsidy equal to 100 percent of the amount described in subsection (b)(1), but not to exceed the premium amount specified in subsection (b)(2)(B).; and 
(B)in subsection (b)(2)(B), by striking The premium amounts described in this subparagraph do not include any amounts attributable to late enrollment penalties under section 1860D–13(b).. 
(4)Section 1860D–16(b)(3) of such Act (42 U.S.C. 1395w–116(b)(3)) is amended by striking (and the portion of late enrollment penalties). 
(5)Section 1860D–41(a) of such Act (42 U.S.C. 1395w–141(a)) is amended by striking paragraph (3). 
(6)Section 1882(v)(2)(B)(ii) of such Act (42 U.S.C. 1395ss(v)(2)(B)(ii)) is amended to read as follows: 
 
(ii)If the individual does not enroll in a plan under part D during such period, the individual may continue enrollment in the individual's current plan without change, but the individual will not be guaranteed the option of enrollment in another medicare supplemental policy pursuant to paragraph (3).. 
3.Effective dateThe amendments made by this Act shall be effective as of the date of the enactment of this Act and shall apply to monthly beneficiary premiums for months beginning after such date. 
 
